DETAILED ACTION
1.	This Office Action is in response to the Amendment to the application filed on 04/25/2022.
2.	Claims 1-18 are pending. All the pending claims are examined herein below.
Response to Arguments
3.	Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
In regard to the Drawing, the drawing has been considered and entered.  
In regard to Art rejection by Kondrk, the applicant argues that Kondrk doesn’t teach the language of the independent claiims1, 7 and 13. In particular the applicant argues that he input " clicking on card 610j" in Kondrk is different from the "first input" in the amended claims 1, 7, and 13. Therefore, Kondrk fails to disclose or teach (or even suggest) "receiving a first input on any page of a desktop of the terminal device performed by a user," as set for the in the amended claims 1, 7, and 13.
The examiner disagrees, as shown in Fig. 6NN-6UU, receiving a first input  (e.g., tapping in the area of input position or region 610j results in the region being active and scrollable via swiping the finger within the region.  Thus,  Kondrk disclose "receiving a first input on any page of a desktop of the terminal device performed by a user,"
The applicant also argues that Kondrk fails to disclose or teach (or even suggest) that "the scroll bar control is used to display a first-type application identifier and a second-type application identifier," as set forth in the amended claims 1, 7, and 13.  
The examiner strongly disagrees because as shown in at least in Figs. 6NN-6UU of Kondrk several applications in the scrollable region 610j includes several type of applications or application icons. As shown in at least Figs. 6NN-6UU the scrollable region 610j  is used to display several type of  application identifiers,  such as Application F, Application G, etc.).
The applicant also argues that Kondrk fails to disclose or teach (or even suggest) "displaying a scroll bar control on a target page; the target page is a specified page of a desktop of the terminal device," as set forth in the amended claims 1, 7, and 13.   
The examiner strongly disagrees because as shown in at least in Figs. 6NN-6UU , Kondrk clearly illustrates displaying a scroll bar control on a target page , see region 610j.
The applicant states and argues that Kondrk teaches that the same card displays the same type of application identifiers, but fails to disclose or teach (or even suggest) that "a first application identifier is displayed in a first position, a second application identifier is displayed in a second position, the first position and the second position are different positions in the scroll bar control, and the first position is a display position before the second position in the scroll bar control.
The examiner strongly disagrees because as shown in at least in Figs. 6NN-6UU , Kondrk clearly illustrates displaying several applications/icons or application identifiers in a different positions of the user interface. For example application icon D, icon F, icon E, icon H and icon I, etc.,  are rendered in a different screen positions within region 610j. 
The applicant argues that Kondrk fails to disclose or teach (or even suggest) that "the first application identifier is an application identifier preset by the user in the scroll bar control, and the second application identifier is an application identifier in the scroll bar control other than the application identifier preset by the user,"  
The examiner disagrees because as shown in at least in Figs. 6NN-6UU, in the scrollable region 610j  Kondrk  illustrates several application identifiers downloaded or ready to be accessed in the scrollable region 610j,  application icon D, icon E,  icon F, icon G,  icon H, and icon I,  etc.  
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondrk et al (US 2018/0348967) .
Kondrk et al (“Kondrk”), in one embodiment, is directed to for using applications allows the electronic device to provide quick and easy access to applications to the user, along with guiding the user through which applications to use and how to use them, which enhances the operability of the device and makes the user-device interface more efficient (e.g., by reducing the number of user inputs needed to access the information and their corresponding information), which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently [0247].

Note: the highlighted portion are from the applied art, Kondrk.

As per claim 1, an application identifier (e.g., displaying a name, icon or affordance for the application, Fig. 6A)  display method, applied to a terminal device and comprising: 
receiving a first input on any page of a desktop of the terminal device performed by a user ( e.g. tapping within card 610j , see Fig. 6NN  ) ; and 
displaying a scroll bar control  (see card 610J with scroll control in Fig. 6OO) on a target page (e.g. user interface 602 )  in response to the first input, wherein the scroll bar control is used to display  a first-type application identifier and  a second-type application identifier (see for example Apps of the day (type) in Fig. 6NN), the target page is a specified page of a desktop of the terminal device, the first-type application identifier is an application identifier in a page of the desktop other than the target page, and the second-type application identifier is an application identifier of an area in which the scroll bar control is located on the target page before the scroll bar control is displayed (for example as shown in Fig. 6NN, user interface 602 (the target page) shows three type or group of applications (i.e., photography, Game of the day and Apps of the day are shown). Furthermore, as illustrated in Figs. 6NN-6UU, the user is scrolling the apps in  area 610j,  an area in which the scroll bar control is located.

As per claim 2, Kondrk further disclose that the method according to claim 1, wherein a first application identifier is displayed in a first position, a second application identifier is displayed in a second position, the first position and the second position are different positions in the scroll bar control, and the first position is a display position before the second position in the scroll bar control (see the different placements of the applications in Figs. 6NN-6UU); and 
the first application identifier is an application identifier preset by the user in the scroll bar control, and the second application identifier is an application identifier in the scroll bar control other than the application identifier preset by the user (See  a plurality of applications identifiers in Figs. 6NN-6UU).

As per claim 3, Kondrk further disclose that the method according to claim 1, wherein application identifiers in the scroll bar control are arranged based on a target display priority, and the target display priority is determined based on a use parameter of an application identifier in the scroll bar control (as shown in several figures such as Figs. 6NN-6UU, application identifier icons/affordance in each card (scroll bar control) are placed alphabetically); and 
the use parameter comprises any one of following: use duration of the application identifier and use frequency of the application identifier (frequently used applications such as phone 416, mail 418, browser 420 and iPod 422 are shown displayed in Fig.4A and [0149]. Furthermore, applications available for download to device 500 incudes most popular (i.e.,  frequently accessed/used applications , see [0267 and 0287]). 

As per claim 4, Kondrk further disclose that the method according to claim 1, wherein the first input comprises a first sub-input, a second sub-input, and a third sub-input as illustrated in Figs. 6NN-6UU, the user continuously (first and second inputs) swiping/scrolling the application icons within the card 610j (scroll bar control);  and 
the displaying a scroll bar control on a target page in response to the first input  user ( e.g. tapping/swiping  within card 610j , Fig. 6NN  triggers/displays card 610J with scroll bar control in Fig. 6OO) comprises: 
displaying a first page in response to the first sub-input, wherein the first page comprises a first control ([0199] user interface 602 displays various information relating to one or more applications that are currently being featured for download to device 500 for various reasons.  Furthermore the user interface 602 comprises  updated page that includes card 610J with scroll bar control in Figs. 6NN-6OO).
executing a target action corresponding to the first control in response to the second sub-input performed on the first control (as illustrated in Figs. 6NN-6OO, the user action scrolling to the indicated direction adds an application identifier to the scroll bar control); and 
displaying the scroll bar control on the target page in response to the third sub-input, wherein the target action comprises at least one of starting the scroll bar control, hiding a border of the scroll bar control, or adding an application identifier preset by the user to the scroll bar control (as illustrated in Figs. 6NN-6OO, the user action scrolling to the indicated direction adds an application identifier to the scroll bar control);

As per claim 5, Kondrk further disclose that the method according to claim 1, wherein after the displaying a scroll bar control on a target page, the method further comprises: receiving a second input performed by the user on the scroll bar control; and in response to the second input, updating an application identifier displayed in the scroll bar control (as illustrated in Figs. 6NN-6UU, the user continuously (first and second inputs) swiping/scrolling the application icons within the card 610j (scroll bar control)  further updates the application identifier currently displayed in the scroll bar control, see updated Apps in the Apps of the day  in Figs. 6NN-6UU).

As per claim 6, Kondrk further disclose that the method according to claim 5, wherein the updating an application identifier displayed in the scroll bar control comprises: updating P third application identifiers currently displayed in the scroll bar control to P fourth application identifiers, wherein P is a positive integer (as illustrated in Figs. 6NN-6UU, the user scrolling the application icons within the card 610j (scroll bar control)  further updates the application identifier currently displayed in the scroll bar control, see updated Apps in the Apps of the day  in Figs. 6NN-6UU).

As per a terminal device claims 7-12, these claims recite limitations that are similar to that of method claims 1-6; thus, the rational/citations applied to the method claims are applied to the terminal device claims, respectively.
As per the storage medium  claims 13-18, these claims recite limitations that are similar to that of method claims 1-6; thus, the rational/citations applied to the method claims are also applied to the storage medium claims, respectively.

CONCLUSION

5.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173